Foster, J. (dissenting).
I dissent. There was, in my opinion, evidence to. sustain the finding of the Commission that the price charged by Penn-York to Republic was not shown to have been just and reasonable. There must be some limit as to what may be fairly included in determining the reasonable cost to Penn-York, and Republic had the burden of proof as to this issue. The Commission was not bound to accept as the final and determinative factor in ascertaining such cost the total cost to Penn-York of acquiring some 600,000 acres of leaseholds, over a wide area and without consideration as to whether such leaseholds could be economically used to supply Republic with gas. The evidence *83supports the inference at least that this huge acreage of leaseholds was acquired for speculative purposes originally, arid in the furtherance of a plan wholly unrelated to supplying Republic with gas. The collapse of the plan does not justify placing the burden of such speculative expense on Republic under the guise of cost. Because Penn-York is a business corporation does not permit it to rely wholly on the cost practices of the market place in its relation with a public utility, which is also an affiliate. In its decision, determinative of the cost of gas to Penn-York, the Commission has included all of the leaseholds which the latter still holds, whether productive or not. This treatment was as liberal as Penn-York could expect under the circumstances.
The decision should be confirmed.
Hill, P. J., and Schenck, J., concur with Crapser, J.; Bliss, J., concurs in the result; Poster, J., dissents, in opinion.
Orders and determination of the Public Service Commission annulled on the law and facts with fifty dollars costs and disbursements to petitioner and matter remitted to the Public Service Commission.